Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is responsive to reissue application 16/919,672 filed July 2, 2020 of US Patent Number US 10,195,950 B2 issued to Dow on Jan. 23, 2018.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,195,950 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely
apprise the Office of any information which is material to patentability of the claims under
consideration in this reissue application.

Original Patent Requirement

Claims 21-34 are rejected under 35 U.S.C. 251 as being in violation of the
original patent requirement.
Section 251 requires that reissue is for "the invention disclosed in the original patent." In
order to satisfy the original patent requirement, "[i]t must appear from the face of the instrument
that what is covered by the reissue was intended to have been covered and secured by the
original." U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668,676
not enough that an invention might have been claimed in the original
patent because it was suggested or indicated in the specification." Id. In other words, the original
patent "must clearly and unequivocally disclose the newly claimed invention as a separate
invention." Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant
intended to cover and secure a parking assistance system alone. There is no indication that parking assistance system alone is a separate invention within the four corners of the ‘950 specification. The original patent discloses a wireless power transmission device. 
The title is "WIRELESS POWER TRANSMISSION DEVICE HAVING USER INTERFACE STRUCTURE AND METHOD FOR CONTROLLING THE SAME" 
The abstract recites: "A wireless power transmission device may include a power transmitting module installed outside a vehicle for transmitting power, a power receiving module installed on the vehicle for receiving power from the power transmitting module, and a user interface module configured to control a position of the vehicle and the power transmitting and receiving modules so as to transmit power from the power transmitting module to the power receiving module.." (e.g. at 1:57) 
The background then discloses that embodiments of the present application relate to a wireless power transmission device and a method for controlling the same, capable of allowing a user to easily charge a vehicle having a high-voltage battery, by providing an interface between a power receiving module for wireless power transmission and the user and performing data communication between the power receiving module and the interface. (e.g. at 1:18)
The summary is drawn to a wireless power transmission device may include a power transmitting module installed outside a vehicle for transmitting power, a power receiving module 
The various embodiments are disclosed in Figs. 4, 5 and 7. For example at 13:63 the ‘950 specification recites: FIG. 4 is a block diagram illustrating an interface of a power transmitting module 10. wireless power transmission. FIG. 7 is a block diagram illustrating data transmission and reception between a power receiving module, a user interface module, a matching assistance unit, and a display unit. At 18:25 the ‘950 specification further recites:  FIG. 5 is a block diagram illustrating an interface of a wireless power transmission. FIG. 7 is a block diagram illustrating data transmission and reception between a power receiving module, a user interface module, a matching assistance unit, and a display.
There is no disclosure of a parking assistance system alone and the claims were always
drawn to a wireless power transmission device with user interface and related controlling elements.
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum
US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the
original patent claims were drawn to a workpiece having a body member and a plurality of
arbors (arbors circled): Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment with a parking assistance system alone, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Claim Objection - 37 C.F.R. 1.173
37 C.F.R. 1.173(c) recites:

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims

Merely stating that Support for the features recited in new claims 21-34 may be found throughout the specification, for example, at least in column 4, line 46 through column 25, line 17, and in the drawings, for example, at least in FIGS. 3-9 (Response of 7/2/20 at page 7) does not constitute an explanation of support for the claim changes as required under 1.173(c).
Claim amendments are objected to because applicant has failed to provide and explanation of the support in the disclosure of the patent for changes made to the claims. 
Appropriate correction is required.

Reissue Oath/Declaration
The reissue oath/declaration filed 7/02/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. The declaration states in-part: 
In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
	The examiner notes that in the filed declaration, the applicant noted that they believed the original patent to be wholly or partly inoperative or invalid "by reason of the patentee claiming more or less that he had a right to claim in the patent".
	In addition, the applicant stated the following:
Applicant failed to claim additional subject matter beyond what is contained in the allowed
claims, and thus the allowed claims fail to protect the disclosed invention to the full extent
allowed by law,

Applicant has added new claims 21-34, which include subject matter not previously
claimed.

	It is acknowledged that applicants have filed a broadening reissue and that claims 21-34 are new, however, the applicant did not specifically identify by reference the specific claims and claim language which caused the patent to be inoperative or invalid. Thus, the error is defective for failing to state an error that renders the patent partially or wholly inoperative or invalid so as to positively declare error that is relied on for this reissue. 
Claims 21-34 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. 
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.
Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Claims 21-28 recite the following Functional Phrases: 
FP#1: claim 21 recites: a power receiving module configured to

transmit position data for matching a position of the vehicle with a charging position corresponding to a position of a power transmission device installed outside the vehicle, the position data including one or more of front, rear, left, and right coordinates of the vehicle; and

FP#2: claim 21 further recites: a parking assistance system configured to

receive the position data, to move the vehicle based on the position data, and to transmit a charging start command to the power receiving module after the position of the vehicle matches the charging position

FP#3 Claim 22 recites: wherein parking assistance system is configured to request the position data from the power receiving module

FP#4: Claim 23 recites: wherein the parking assistance system is configured to receive, from the power receiving module, charging-related state information and state information related to the power receiving module.

parking assistance system is configured to transmit information about a ready state of the parking assistance system, the charging start command, and a charging completion command to the power receiving module

FP#6: Claim 25 recites: wherein the position of the power transmission device installed outside the vehicle is passively generated by a user interface module and is input to the power receiving module.

FP#7: Claim 26 recites: wherein the position of the power transmission device installed outside the vehicle is automatically generated by the parking assistance system and is input to the power receiving module.

FP#8: claim 28 recites: a power receiving module configured to

output coordinate correction data to correct one or more of front, rear, left, and right coordinates of the vehicle corresponding to a position of the vehicle, for matching a position of the vehicle with a charging position corresponding to a position of a power transmission device installed outside the vehicle: and

FP#9: claim 28 further recites: a parking assistance system configured to 

move the vehicle based on the coordinate correction data from the power receiving module,

FP#10 claim 28 also further recites: wherein the parking assistance system is configured to 
transmit a charging start commend to the power receiving module after the position of the vehicle matches the charging position.

 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#10 does not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#10 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#10 recite the following functions: 
FP#1: claim 21 recites: a power receiving module configured to

transmit position data for matching a position of the vehicle with a charging position corresponding to a position of a power transmission device installed outside the vehicle, the position data including one or more of front, rear, left, and right coordinates of the vehicle; and

parking assistance system configured to

receive the position data, to move the vehicle based on the position data, and to transmit a charging start command to the power receiving module after the position of the vehicle matches the charging position

FP#3 Claim 22 recites: wherein parking assistance system is configured to request the position data from the power receiving module

FP#4: Claim 23 recites: wherein the parking assistance system is configured to receive, from the power receiving module, charging-related state information and state information related to the power receiving module.

FP#5: Claim 24 recites: wherein the parking assistance system is configured to transmit information about a ready state of the parking assistance system, the charging start command, and a charging completion command to the power receiving module

FP#6: Claim 25 recites: wherein the position of the power transmission device installed outside the vehicle is passively generated by a user interface module and is input to the power receiving module.

FP#7: Claim 26 recites: wherein the position of the power transmission device installed outside the vehicle is automatically generated by the parking assistance system and is input to the power receiving module.

FP#8: claim 28 recites: a power receiving module configured to

output coordinate correction data to correct one or more of front, rear, left, and right coordinates of the vehicle corresponding to a position of the vehicle, for matching a position of the vehicle with a charging position corresponding to a position of a power transmission device installed outside the vehicle: and

FP#9: claim 28 further recites: a parking assistance system configured to 

move the vehicle based on the coordinate correction data from the power receiving module,

FP#10 claim 28 also further recites: wherein the parking assistance system is configured to 
transmit a charging start commend to the power receiving module after the position of the vehicle matches the charging position.


In other words, the power receiving module and parking assistance system being “configured to” and the user interface module “generating” are simply generic place holders for the term power receiving module and parking assistance system are not known terms of art and would not be known to perform the entire function as claimed in FP#1-FP#10 without the use of special programming (e.g. an algorithm). Accordingly, FP#1-FP#10 meets prong A.


3-Prong Analysis: Prong (B)
FP#1-FP#10 meets invocation prong (B) because it recites the functions for the power receiving, parking assistance module and user interface module relating to transmit/receive, output, request, generate and move as recited above respectively.


3-Prong Analysis: Prong (C)
FP#1-FP#10 meets invocation prong (C) because FP#1-FP#10 does not recite sufficient structure for performing the entire claimed function. Based upon a review of the aforementioned claims, the Examiners find that FP#1-FP#10 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. In other words, because the recited functions are not modified by sufficient structure, material or acts for achieving the specified function, the Examiner concludes that FP#1-FP#10 meets invocation Prong (C).
In view of the Examiners findings above that FP#1-FP#10 meets invocation prongs (A)-(C), the Examiners conclude FP#1-FP#10 invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure
determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).
The ‘950 specification discloses the power receiving module as Fig. 3[30].  However, while the ‘950 spec discloses that the actual information transmitted by the power receiving module depends on communication protocols shown in Tables 1-4 (4:65-67), it remains unclear what the structure of the power receiving module actually consists of. (e.g. circuity, microprocessor, DSP, etc.) In other words, it is unclear HOW the power receiving module is actually “configured to” to perform the recited functions noted above. Upon review of the ‘950 specification it appears that the user interface module 110 is responsible for controlling the power receiving module. For example, the ‘950 specification recites:
The user interface module 110 controls a position of the vehicle and the power transmitting and receiving modules so as to transmit power from the power transmitting module to the power receiving module. (‘950 at 14:64, Figs. 5&7)

In more detail, the user interface module 110 may perform data communication with the power receiving module 30 depending on communication protocols as shown in the following Tables 11 and 12. (‘950 at 16:19)

However, while the ‘950 specification indicates that user interface 110 actually controls the data communication aspects of the power receiving module, there appears to be no discussion of what the user interface module 110 or the power receiving module actually consist of, or HOW either structure is “configured to” perform the recited functions noted above.
Hence, the recited power receiving module is interpreted as simply any structure (e.g. microprocessor, computer, circuitry, etc.) capable of data communication (e.g. transmitting/receiving). 
parking assistance system, the examiner finds that the recited parking assistance system does not appear in any of Figures 1-9, and there appears to be no discussion within the four corners of the ‘950 specification describing what the structure of the parking assistance system actually consists of (e.g. circuity, microprocessor, DSP, etc.), or how it is actually “configured to” perform the recited functions (e.g. receive, transmit, move, request). 1 
Hence, the recited parking assistance system is interpreted as simply any structure (e.g. microprocessor, computer, circuitry, etc.) capable of transmitting/receiving position data.
In light of the above, claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘950 specification as noted above. (See Id) 

Claim Rejections - 35 USC § 112
Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, and as noted above, independent claims 21 and 28 recite a power receiving module configured to perform the functions of data communication… and transmit/receive(ing), etc. This limitation lacks sufficient written description support for the following reasons:
The ‘950 specification discloses the power receiving module as Fig. 1B[30].  However, while the ‘950 spec discloses that the actual information transmitted by the power receiving module depends on communication protocols shown in Tables 1-4 (4:65-67), it remains unclear what the structure of the power transmitting module actually consists of. (e.g. circuity, microprocessor, 
The user interface module 110 controls a position of the vehicle and the power transmitting and receiving modules so as to transmit power from the power transmitting module to the power receiving module. (‘950 at 14:64, Figs. 5&7)

In more detail, the user interface module 110 may perform data communication with the power receiving module 30 depending on communication protocols as shown in the following Tables 11 and 12. (‘950 at 16:19)

While the ‘950 specification indicates that user interface 110 actually controls the data communication aspects of the power transmitting module, there appears to be no discussion of what the user interface module 110 or the power receiving module actually consist of, or HOW either structure is “configured to” perform the recited functions of data communications… and/or transmit/receive(ing) as claimed.  Hence, the both terms lack adequate written description support. Hence claim 25 likewise lacks written description support for the phrase wherein the position of the power transmission device installed outside the vehicle is passively generated by a user interface module…
Claims 21-24, 26 and 28 also recite a parking assistance system “configured to” which lacks adequate written description support. As noted above, the recited parking assistance system does not appear in any of Figures 1-9, and there appears to be no discussion within the four corners of the ‘950 specification describing what the structure of the parking assistance system actually consists of (e.g. circuity, microprocessor, DSP, etc.), or how it is actually “configured to” perform the recited functions (e.g. receive, transmit, move, request). Hence, claim 26 likewise lacks written description support for the phrase wherein the position of the power transmission device installed outside the vehicle is automatically generated by the parking assistance system and is input to the power receiving module.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, and as noted above, there appears to be no discussion in the ‘950 specification of what the user interface module 110, the power receiving module, and the parking assistance system actually consist of, or HOW either structure is “configured to” perform the recited functions of data communications… and/or transmit/receive(ing) as claimed. In other words, there is insufficient algorithmic support disclosed for performing the entire claimed function. Hence, the claims are ambiguous because a skilled artisan would be at odds to determine the metes and bounds of the claim in light of the ‘950 disclosure. 

Claim Rejections - 35 USC § 251
	Claims 21-34 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. 
Below are the pertinent findings of fact from examination of 16/919,601 relevant to this rejection:  
1) On 2/9/2018 the examiner rejected at least claims 1 and 15 as being anticipated by both Ichikawa (US 2013/0335015) and Kai (US 2013/0278212). (See, e.g. OA at 4-13) The examiner also indicated that claims 13 and 14 contained allowable subject matter. (See, e.g. OA at 19)
Original claims 13 and 14 recited the following limitation:

    PNG
    media_image1.png
    468
    569
    media_image1.png
    Greyscale


3) On 5/9/2018 applicants filed the following amendment to method claims 1 and 15 respectively:
Claim 1:

    PNG
    media_image2.png
    134
    646
    media_image2.png
    Greyscale

Claim 15: (issued as 14)

    PNG
    media_image3.png
    245
    649
    media_image3.png
    Greyscale

	4) The limitations added above included; displaying (and configured to display), by the display unit, the charging progressing state of the wireless power transmission device and wherein the power transmission module is connected to the transmitting coil and the power receiving module is connected to the receiving coil. 
5) In their arguments submitted on 5/9/2018 applicants argued that the claims distinguished over the cited prior art because they did not teach the recited coil or display unit as amended. (e.g. at 13-14)2
In other words, applicants added the aforementioned limitations relating to displaying (and configured to display) by the display unit… and wherein the power transmission module is connected to the transmitting coil… to distinguish the claims over the prior art applied by the examiner. 
    	Here, the Examiner specifically finds that the claims have eliminated the features/limitations for which the claims of the original Patent claims were allowed.   Specifically, new independent claims 21 and 28 herein have omitted the aforementioned features relating to a display unit configured to display a charging state… and new method claim 29 has displaying by the display unit… and wherein the power transmission module is connected to the transmitting coil… 
If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.  
In view of the forgoing, Examiner concludes herein that Applicant has attempted in the 7/2/2020 amendment to improperly recapture subject matter explicitly surrendered during the 14/814,918 prosecution leading to the ‘950 Patent.  

Claim Rejections - 35 USC § 102/103
As best understood, claim(s) 21-30 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0335015 to Ichikawa.
Ichikawa teaches the claimed elements as follows:
21. (new} A power transmission device installed in a vehicle, the device comprising: (Ichikawa: Figs. 1, 2, 7 and 8)3

a power receiving module configured to transmit position data for matching a position of
the vehicle with a charging position corresponding to a position of a power transmission device
installed outside the vehicle, the position data including one or more of front, rear, left, and right
coordinates of the vehicle; and
4 (Fig. 7[110] inclusive of vehicle position Fig. 9)

a parking assistance system configured to receive the position data, to move the vehicle
based on the position data, and to transmit a charging start command to the power receiving module after the position of the vehicle matches the charging position.

	Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29)


22. (new) The power transmission device of claim 21, wherein the parking assistance
system is configured to request the position data from the power receiving module.

	Ichikawa discloses that parking assistance is based on position data. (e.g. Fig. 16B, [0200] - parking target position information)

23. (new} The power transmission device of claim 21, wherein the parking assistance
system is configured to receive, from the power receiving module, charging-related state
information and state information related to the power receiving module.

Ichikawa discloses receiving charging related state information (e.g. at [0111] – state of charge)


24. (new} The power transmission device of claim 21, wherein the parking assistance
system is configured to transmit information about a ready state of the parking assistance system, the charging start command, and a charging completion command to the power receiving module. 


25. (new) The power transmission device of claim 21, wherein the position of the
power transmission device installed outside the vehicle is passively generated by a user interface
module and is input to the power receiving module.

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). As noted above, to the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A)


26. (new) The power transmission device of claim 21, wherein the position of the
power transmission device installed outside the vehicle is automatically generated by the parking assistance system and is input to the power receiving module

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29)


27. (new) The power transmission device of claim 21, wherein the position data
comprises one or more of front coordinate correction data, rear coordinate correction data, left
coordinate correction data, and right coordinate correction data.

Ichikawa discloses position data as coordinates. (Figs. 6, 16B, 31B, [0094 – corrected based distance from sensor) 

28. (new) A power transmission device installed in a vehicle, the device comprising:
(Ichikawa: Figs. 1, 2, 7 and 8)

a power receiving module configured to output coordinate correction data to correct one
or more of front, rear, left, and right coordinates of the vehicle corresponding to a position of the
vehicle, for matching a position of the vehicle with a charging position corresponding to a position of a power transmission device installed outside the vehicle: and

Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) (Fig. 7[110] inclusive of vehicle position, Fig. 9)

a parking assistance system configured to move the vehicle based on the coordinate
correction data from the power receiving module,

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29)

wherein the parking assistance system is configured to transmit a charging start commend to the power receiving module after the position of the vehicle matches the charging position.

Ichikawa discloses a charging start commend after vehicle position matches charging position. (Fig. 31B)


29. (new) A charging method of a power transmission device, the charging method
comprising: (Ichikawa: Figs. 1, 2, 7 and 8)

transmitting, from a power receiving module, position data for matching a position of the
vehicle with a charging position corresponding to a position of a power transmission device
installed outside the vehicle, the position data including one or more of front, rear, left, and right
coordinates of the vehicle: and

	Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) (Fig. 7[110] inclusive of vehicle position Fig. 9
5 

receiving, by a parking assistance system, the position data: (Figs. )
moving, by the parking assistance system, the vehicle based on the position data: and
transmitting, from the parking assistance system to the power receiving module, a
charging start command after the position of the vehicle matches the charging position.

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29) Ichikawa further discloses a charging start command at Figs. 16B, e.g. S450.


30. (new) The power transmission method of claim 29, further comprising requesting,
by the parking assistance system, the position data from the power receiving module.

Ichikawa discloses that parking assistance is based on position data. (e.g. Fig. 16B, [0200] - parking target position information)


31. (new) The power transmission method of claim 29, further comprising receiving,
by the parking assistance system from the power receiving module, charging-related state
information and state information related to the power receiving module.

Ichikawa discloses receiving charging related state information (e.g. at [0111] – state of charge)

32. (new) The power transmission method of claim 29, further comprising transmitting,
by the parking assistance system to the power receiving module, information about a ready state
of the parking assistance system, the charging start command, and a charging completion
command.


Command. (See, e.g. Fig. 16B[S450])

33. (new) The power transmission method of claim 29, wherein the position of the
power transmission device installed outside the vehicle is passively generated by a user interface
module and is input to the power receiving module.

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). As noted above, to the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A)


34. (new) The power transmission method of claim 29, wherein the position of the
power transmission device installed outside the vehicle is automatically generated by the parking
assistance system and is input to the power receiving module.

Ichikawa discloses a parking assistance system shown as parking assist control that is capable of receiving position data and vehicle positioning. (e.g. at [0195, 0205] Figs. 16B, 27 and 29)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

MOTIVATION TO COMBINE
It would have been obvious to one having ordinary skill in the art at the time the
KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Fred Ferris whose telephone number is 571-272-3778.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Hetul Patel can be reached at (571) 272-4184.
The fax phone number for the organization where this application or proceeding is
assigned is 571-273-9000. Information regarding the status of an application may be obtained
from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service

CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘950 specification appears to use optional language (e.g. The device may be configured such that the matching
        assistance module is a PAS) in making limited reference the parking assistance system. (e.g. at 2:48) 
        2 The recited display unit and coil were not expressly recited in claims 13 and 14 and hence not indicated as allowable by the examiner. 
        3 To the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. 
        4 Because the claims are interpreted under 112(f), and found to be lacking written description, the examiner applies only the corresponding general equivalent as noted in Claim Construction above. Id
        5 Prior art Widmer et al likewise discloses cartesian coordinates locating vehicle position. (See, e.g. Figs. 21A-23B)